DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/02/2022 has been entered.
Applicant’s response, filed 9/02/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are pending.
Claims 2, 6, 9, 13, 16, and 20 are canceled.
Claims 1, 8, and 15 are amended.
Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are rejected.

Claim Objections
The claims are objected to because of the following informalities. 
Claim 15 recites “the processor configured to: … training a classifier… and updating the data matrix”, which should be amended to recite “the processor configured to: train[[ing]] a classifier… and update the data matrix”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a computer-implemented method, a computer program product, and a processing system [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for organizing and analyzing information) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps which recite the abstract ideas of mental processes and mathematical concepts are as follows:
Independent claims 1, 8, and 15: determining/determine, by the processor, a data matrix from the genetic and biological data, the data matrix comprising rows having observations O and columns having features F, each feature f in F associated with one or more feature values Vf, wherein each feature f comprises one of a genetic variant comprising a single nucleotide polymorphism (SNP) and a phenotype comprising a disease, and wherein the feature values Vf for each feature f comprise at least one of a genetic variant value identifying an allele for a respective SNP and a phenotype value comprising a disease status for a respective disease; determining/determine a collection P of sets of the features F, the collection P representing pathways, genes, or a genetic combination of genotype values, where P is a subset of a power set 2F of all subsets of F; determining/determine a first prediction for a first feature value of a first feature of one or more features in the collection P, wherein the first prediction comprises a predicted disease status for a first disease; shuffling/shuffle the data matrix according to a permutation transformation Tp, wherein Tp comprises a different, random permutation of values for each column found in P, and the identity map on all other columns of the data matrix; determining/determine a second prediction for the feature value of the first feature after shuffling; and determining/determine a prediction score based on the first prediction, the second prediction, and a feature value Vf of the first feature, wherein the prediction score comprises a first value if, after shuffling, the first prediction and the second prediction share a same predictive ability with respect to the feature value Vf, a second value if shuffling corrected a mismatch between the first prediction and the known feature value Vf, and a third value if shuffling resulted in a loss of a correct prediction for the feature value Vf, and wherein the prediction score comprises at least one of the first value, the second value, and the third value.
Dependent claims 7 and 14: determining, by the processor, a redescription distance based on the prediction score.
Dependent claims 3-5, 10-12, and 17-19 recite additional steps that further limit the judicial exceptions in independent claims 1, 8, and 15, and as such, are further directed to abstract ideas. For example, claims 3, 10, and 17 further limit the data matrix to comprising genotype values for one or more patients; claims 4, 11, and 18 further limit the feature values Vf to comprising genotype values or phenotype values for one or more patients; and claims 5, 12, and 19 further limit the collection to comprising sets of single nucleotide polymorphisms (SNPs)
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually form a data matrix, analyze the data matrix by determining features and their values, permuting the data matrix, and analyzing the permuted data matrix. There are no specifics as to the methodology involved in “determining” and thus, under the BRI, one could simply, for example make a data matrix using pen and paper. The “shuffling” and many of the “determining” steps also involve mathematical techniques, as is supported by the disclosure at [0040-0048] and [0053-0056].  
Therefore, claims 1, 8, and 15, and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].

Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1, 8, and 15: “receiving/receive, by a processor, genetic data and biological data; training a classifier to predict a column in the data matrix; and updating the data matrix by storing the prediction score as a post-shuffling result for the respective feature f, wherein the prediction score is stored as an additional feature value for the respective feature f”.
Independent claim 1 includes a “processor”.
Independent claim 8 includes a “computer program product comprising a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit”.
Independent claim 15 includes a “processing system comprising: a processor in communication with one or more types of memory, the processor configured to…”.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering and outputting, such as “receiving” data and “updating” or storing data, perform functions of collecting and outputting the data needed to carry out the abstract idea. Further steps directed to “training a classifier” do not integrate the judicial exceptions because the training and the classifier are generically recited. Any classifier could be used to perform these functions and is therefore a generic data gathering step in the claim. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of a “processor”, a “computer program product comprising a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit”, and a “processing system comprising: a processor in communication with one or more types of memory, the processor configured to…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Beer (WO 2016/183348 A1, IDS reference) discloses that receiving and storing data and training a classifier are data gathering elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [9] and [77-86]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1, 8, and 15 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Beer (WO 2016/183348 A1, IDS reference) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0018] and [0082]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Applicant Arguments
A.	Applicant submits that the claim limitations as currently recited cannot be practically performed entirely in a human’s mind or with the aid of pen and paper because a person cannot mentally create random matrix transformations. 
	It is respectfully submitted that this is not persuasive. While it is agreed that a person could not reasonably create a random matrix transformation, and such an action is not therefore considered a mental step, the limitation “shuffling the data matrix according to a permutation transformation Tp, wherein Tp comprises a different, random permutation of values for each column found in P, and the identity map on all other columns of the data matrix” describes a permutation transformation wherein the only supported embodiment is a mathematical function, as supported in the specification at least at [0043-0045]. 
Further, the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation (See MPEP 2104(a)(2), III: e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper")). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B. Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). Mental processes recited in claims that require computers are explained further below with respect to point C.
If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
In essence, claims can still recite mental processes even when performed on a computer and the use of a physical aid does not negate the mental nature of a limitations. 
B.	Applicant submits that the claims do not purport to cover the mathematical concepts of set theory or matrix permutations/manipulations themselves, but rather leverage these tools in a specific way to achieve a specific end, and that the Office Action appears to broaden the claims beyond their actual scope to render them abstract.
	It is respectfully submitted that this is not persuasive. The courts determined in Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017) that claims to a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform did not merely recite “the abstract idea of using ‘mathematical equations for determining the relative position of a moving object to a moving reference frame”, and were therefore found to be merely based on or involve a mathematical concept described in the specification. However, a review of the instant Specification provides support for “determining” prediction values, “shuffling… the data matrix according to a permutation transformation”, and “determining… a prediction score” using mathematical techniques as the only embodiments at least at [0040-0048] and [0053-0056]. Therefore, the claimed calculations are not merely only based on or involve a mathematical concept, and, as such, recite a judicial exception at Step 2A, Prong One.
C.	Applicant submits that if the claims are directed to a judicial exception, the recited judicial exception is integrated into a practical application because the disclosed platform can identify correlations between genetic variants and phenotypes in a manner independent of the methodology, which is a practical application in the study of pathogenic pathways.
It is respectfully submitted that this is not persuasive. Applicant alleges that “Building a platform that can identify correlations between genetic variants (e.g., SNPs) and phenotypes (e.g., disease states) in a manner that is independent of the methodology (e.g., permutation order and even the classifier C itself) offers on its face a practical application in the study of pathogenic pathways by providing means to natively handle statistical variations while preserving non-linear associations due to epistasis”. However, steps directed to building a platform that can identify correlations between genetic variants and phenotypes or that provide the supposed improvement in the instant claims are steps that are, themselves, the judicial exceptions and cannot therefore be a practical application of the judicial exception. The courts have made clear that a judicial exception is not eligible subject matter (Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)) if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, it is the additional elements (if any) in the claim that must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible. It is submitted here that the instant claims do not include any additional elements that provide for a practical application. Rather, the “additional elements” in the instant claims (see exemplary claim 1) includes only the step of “receiving, by a processor, genetic data and biological data”, “training a classifier to predict a column in the data matrix” and “updating the data matrix by storing the prediction score as a post-shuffling result for the respective feature f, wherein the prediction score is stored as an additional feature value for the respective feature f”. As set forth above, said steps operate in the claim as data gathering and outputting steps and do not integrate any of the recited judicial exceptions into a practical application, nor do the claims as a whole include any inventive concept beyond well-understood, routine and conventional steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Galbrun et al. (Statistical Analysis and Data Mining: The ASA Data Science Journal, 2012, 5(4), pp.284-303; cited on the 2/16/2022 PTO-892) in view of Pahikkala et al. (Algorithms for Molecular Biology, 2012, 7, p. 1-15; cited on the 7/18/2022 PTO-892), Ojala et al. (Statistical Analysis and Data Mining, 2009, 2, pp. 209-230; cited on the 2/16/2022 PTO-892), and Pahikkala et al. B (IEEE, 2010, p. 325-330; cited on the 7/18/2022 PTO-892). The instant rejection is newly recited and is necessitated by claim amendment. 
	Claim 1 recites a computer-implemented method. Claim 8 recites a computer program product comprising a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method. Claim 15 recites processing system comprising a processor in communication with one or more types of memory, the processor configured to perform a method. 
The method of claims 1, 8, and 15 comprises: 
receiving genetic data and biological data; 
determining a data matrix from the genetic and biological data, the data matrix comprising rows having observations O and columns having features F, each feature f in F associated with one or more feature values Vf, wherein each feature f comprises one of a genetic variant comprising a single nucleotide polymorphism (SNP) and a phenotype comprising a disease, and wherein the feature values Vf each comprise one of a genetic variant value identifying an allele for a respective SNP, a phenotype value comprising a disease status for a respective disease; 
determining a collection P of sets of the features F, the collection P representing pathways, genes, or a genetic combination of genotype values, where P is a subset of a power set 2F of all subsets of F; 
training a classifier to predict a column in the data matrix; 
determining, by the classifier, a first prediction for a first feature value of a first feature of one or more features in the collection P, wherein the first prediction comprises a predicted disease status for a first disease; 
shuffling the data matrix according to a permutation transformation Tp, wherein Tp comprises a different, random permutation of values for each column found in P, and the identity map on all other columns one or more rows of the data matrix;
determining, by the classifier, a second prediction for the first feature value of the first feature after shuffling; 
determining a prediction score based on the first prediction, the second prediction, and a feature value Vf of the first feature, wherein the prediction score comprises a first value if, after shuffling, the first prediction and the second prediction share a same predictive ability with respect to the feature value Vf, a second value if shuffling corrected a mismatch between the first prediction and the feature value Vf, and a third value if shuffling resulted in a loss of a correct prediction for the feature value Vf; and 
updating the data matrix by storing the prediction score as a post-shuffling result for the respective feature f, wherein the prediction score is stored as an additional feature value for the respective feature f.
Regarding claims 1, 8, and 15, the prior art to Galbrun teaches extending redescription mining to categorical and real-valued data (abstract). Galbrun teaches that in redescription mining, the input contains entities with two sets of characterizing variables, and the task is to find a pair of queries, one query for both sets of variables, such that both queries describe almost the same set of entities (page 284, column 2, paragraph 2). As Galbrun teaches an algorithm (i.e., a computer-implemented method) (abstract), it is considered that Galbrun fairly teaches the limitations regarding the generic computer elements and functions (i.e., a processor, a computer program product comprising a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit, and a processing system comprising a processor in communication with one or more types of memory) required to perform a method. 
Regarding claims 1, 8, and 15, step b, Galbrun teaches the representation of data using matrices with three types of variables (i.e., features): Boolean, categorical, and numerical (page 285, column 1, paragraph 3-4). Garlbrun teaches matrices with rows of entities E (i.e., observations O) and columns of variables V (i.e., features F with each feature f associated with feature values Vf) (page 285, column 1, paragraph 2). See below for teachings by Pahikkala regarding determining a data matrix from genetic and biological data.
Regarding claims 1, 8, and 15, steps c and e, Galbrun teaches that redescription mining aims to simultaneously find multiple descriptions (i.e., predictions) of a subset of entities (i.e., a collection P of sets of features F) which is not previously specified and select the few relevant among a potentially large set of variables (page 286, column 2, paragraph 2). As Galbrun teaches a redescription algorithm (Sections 4-5, p. 287-p. 293), it is considered that Galbrun fairly teaches the limitations of the claims. See below for teachings by Pahikkala regarding P being a subset of a power set 2F of all subsets of F.
Regarding claims 1, 8, and 15, step f, Galbrun teaches using property-preserving randomization methods, where the algorithm run on the original matrix is rerun using a random matrix (page 293, column 2, paragraph 6). Galbrun teaches permuting the matrix using two randomization methods, the first of which is permuting the matrix where the values are preserved (page 293, column 2, paragraph 7 through page 294, column 1, paragraph 1). See below for teachings by Ojala regarding a random permutation of values for each column. 
Regarding claims 1, 8, and 15, step g, Galbrun teaches rerunning the algorithm on the random matrices to compute a p-value (i.e., a second prediction score) for all redescriptions (i.e., second prediction) of pairs of variables between the two sets of characterizing variables, where higher p-values represent less significant queries (page 291, column 2, paragraph 5, through page 292, column 1, paragraph 1). 
Regarding claims 1, 8, and 15, step h, Galbrun teaches comparing the results of the original matrix and the random matrices, and if the random matrices contain multiple redescriptions (i.e., second prediction) that have the same (i.e., the first prediction and the second prediction are equal) or higher accuracy (i.e., the second prediction agrees with the known feature value and the first prediction disagrees with the known feature value) than some redescriptions found from the original data (i.e., first prediction), that redescription is deemed insignificant (i.e., a first and a third value), otherwise it is significant (i.e., a second value if the first prediction agrees with the known feature value and the second prediction disagrees) (page 293, column 2, paragraph 6). As Galbrun teaches p-values that indicate the accuracy of redescriptions being the same, higher, or lower in comparison to the original matrix, it is considered that Galbrun fairly teaches the limitation that the prediction score comprises at least one of the first value, the second value, and the third value.
	Galbrun teaches that a goal in medical sciences is to find subsets of patients sharing similar symptoms and similar genes (page 284, column 1, paragraph 1). While the patients, their symptoms, and their similar genes can be considered as the entities, the categorical data (i.e., biological data), and the numerical data (i.e., genetic data), respectively, taught by Galbrun as described above, Galbrun does not specifically teach analyzing genetic and biological data.
Galbrun also does not specifically teach the limitations regarding: each feature f comprising one of a genetic variant comprising a single nucleotide polymorphism (SNP) and a phenotype comprising a disease or feature values Vf comprising a genetic variant value identifying an allele for a respective SNP and a phenotype value comprising a disease status for a respective disease (step b); collection P being a subset of a power set 2f of all subsets of F (step c); training or using a classifier (steps d, e, and g); that the first prediction comprises a predicted disease status for a first disease (step e); shuffling the data matrix comprising a different, random permutation of values for each column found in P, and the identity map on all other columns of the data matrix (step d); or updating the matrix by storing the prediction score (step i).
However, the prior art to Pahikkala teaches an algorithm for performing wrapper-based feature selection on the genome-wide level (abstract). Regarding step b, Pahikkala teaches a training set of m examples, each having n real valued features of SNPs (i.e., genetic data; features F) and a class label denoting positive or negative classes of disease (i.e., biological data) indicating the alleles present in the SNP as 0, 1, or 2 and the status of the disease (i.e., feature values Vf) (page 4, column 1, paragraph 1), that are stored in matrices (page 4, column 1, paragraph 2-3). Regarding step a, as Pahikkala is considered as teaching matrices composed of genetic and biological data, it is also considered that Pahikkala necessarily teaches receiving such data. Regarding steps c-d, Pahikkala teaches that in a wrapper model, the selection of features (i.e., collection P) through interaction with a classifier training method and consists of a search over the power set of features (i.e., a power set 2F of all subsets of F) (page 2, column 2, paragraph 2; page 4, column 2, paragraph 2 through page 7, column 2, paragraph 2). Regarding step e, Pahikkala teaches computing the individual AUC of each of the 50 selected features, where the combined phenotypic effect of the selected variants shows the accuracy of the trained model (i.e., the first prediction comprises a predicted disease status for a first disease). Regarding steps f-g, Pahikkala teaches conducting a feature selection based on a random permutation of the class labels in data identical to those used in the original run (i.e., determining, by the classifier, a second prediction after shuffling) (page 11, column 1, paragraph 1). Pahikkala teaches selecting the top 50 features as before permutation and recording the resulting AUC of the trained classifier implemented on the test set (page 11, column 1, paragraph 1). 
Regarding claims 1, 8, and 15, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun with the method of Pahikkala because both Galbrun and Pahikkala teach methods for redescription analysis of biological data. The motivation to combine these methods would have been to provide a wrapper model for selecting features through interaction with a classifier training method that scores the feature sets to evaluate their quality, as taught by Pahikkala (p. 2, col. 2, par. 2) that is also capable of incorporating categorical and real-valued data, as taught by Galbrun (abstract). One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable, because the method of Galbrun would allow for the selection of categorical and real-valued data and the method of Pahikkala would allow for methods to evaluate the quality of the selected features.  
Neither Galbrun nor Pahikkala specifically teach: shuffling the data matrix comprising a different, random permutation of values for each column found in P, and the identity map on all other columns of the data matrix (step d); or updating the matrix by storing the prediction score (step i).
However, the prior art to Ojala teaches randomization methods for sampling at random from some class of datasets that share certain characteristics from the original data, including the same row and column distributions (abstract). Ojala teaches numerous methods for permuting data matrices (Section 4, p. 212-215), including simple permutation methods where only the values in rows or columns are permuted (p. 220, col. 2, par. 7 through p. 221, col. 1, par. 1), which would include each column found in a collection of features as instantly claimed. An identity map of a data matrix is inherent to a data matrix, as evidenced by Pahikkala teaching an identity matrix with a second equality due to the well-known matrix inversion identities (p. 6, col. 1, par 1). Thus, it is considered that Ojala fairly teaches the limitations of step f.
Regarding claims 1, 8, and 15, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun in view of Pahikkala with the method of Ojala because Galbrun teaches using permutation methods taught by Ojala (p. 294, col. 1, par. 1). The motivation to use column-wise permutations would have been to preserve column statistics exactly (p. 224, col. 2, par. 2) in datasets which are mainly described by the column distributions (p. 225, col. 1, par. 5 through col. 2, par. 1), as taught by Ojala. The substitution of the different matrix permutation methods thus is no more than the simple substitution of one known element for another. 
Neither Galbrun, Ojala, nor Pahikkala specifically teach updating the matrix by storing the prediction score (step i). 
However, the prior art to Pahikkala B teaches an algorithm for greedy forward feature selection for regularized least-squares (RLS) regression and classification (abstract). Pahikkala B teaches adding or removing the effects of a feature by updating the learned predictors (page 325, column 2, paragraph 2). 
Regarding claims 1, 8, and 15, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun in view of Pahikkala and Ojala with the method of Pahikkala B because all of the cited references are in the same field of endeavor. The motivation would have been to update the predictor, as taught by Pahikkala B (page 325, column 2, paragraph 2). As Pahikkala teaches updating the predictor based on changes in the matrix, it would have been obvious to use the teachings of Pahikkala B to update any feature in a matrix because such an act would be a simple substitution of updating one parameter for another. One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable because the act of storing results would not be expected to alter the performance of the methods used to obtain those results.
Regarding claims 3, 10, and 17, Galbrun in view of Pahikkala, Ojala, and Pahikkala B teach the computer-implemented method of claim 1. Galbrun does not teach that the data matrix comprises genotype values for one or more patients. 
However, Pahikkala teaches a training set of m examples, each having n  real-valued features of SNP alleles (i.e., genotype values), where the examples represent each individual’s data (i.e., one or more patients) (p. 4, col. 1, par. 2).
Regarding claims 4, 11, and 18, Galbrun in view of Pahikkala, Ojala, and Pahikkala B teach the computer-implemented method of claim 1. Galbrun does not teach that the feature values comprise genotype values or phenotype values for one or more patients.
However, Pahikkala teaches a training set of m examples, each having n  real-valued features of SNP alleles (i.e., feature values comprise genotype values), where the examples represent each individual’s data (i.e., one or more patients) and the class label is the disease status of a particular example (i.e., feature values comprise phenotype values) (p. 4, col. 1, par. 2).
Regarding claims 5, 12, and 19, Galbrun in view of Pahikkala, Ojala, and Pahikkala B teach the computer-implemented method of claim 1. Galbrun does not teach a collection of sets of single nucleotide polymorphisms (SNPs). 
However, Pahikkala teaches a training set of m examples, each having n  real-valued features of SNP alleles (p. 4, col. 1, par. 2).
Regarding claims 3-5, 10-12, and 17-19, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun in view of Pahikkala, Ojala, and Pahikkala B with the data of Pahikkala. The motivation would have been to determine the genetic basis of disorders through detailed analysis of the genetic variant themselves and conjunction with one another, as taught Pahikkala (abstract). Thus, it would have been obvious to substitute the genetic and biological data of Pahikkala for the numerical and categorical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable, and as such a substitution was already suggested by Galbrun (page 284, column 1, paragraph 1). 
Regarding claim 7 and 14, Galbrun in view of Pahikkala, Ojala, and Pahikkala B teach the computer-implemented method of claim 1. Galbrun teaches that the accuracy of a redescription is calculated using a Jaccard coefficient (i.e., redescription distance) (page 285, column 2, paragraph 4). As Galbrun teaches comparing the accuracies of the original matrix and the random matrices as described above, it is considered that Galbrun fairly teaches the limitation of determining a redescription distance based on the prediction score. 

Response to Applicant Arguments
With respect to Applicant’s arguments under 35 USC 103, the arguments have been fully considered but are moot in view of the new grounds of rejection set forth above as necessitated by claim amendment herein.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671   
               
/Lori A. Clow/Primary Examiner, Art Unit 1671